NUMBER 13-16-00533-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RONNY EUGENE SCOTT, AND WIFE
ELIZABETH HELEN SCOTT,                                                     Appellants,


                                           v.

JOHN C. CARPENTER AND WIFE
SUZANNE E. CARPENTER, AND
JOSHUA A. CARPENTER,                                                        Appellees.


                   On appeal from the 249th District Court
                        of Johnson County, Texas.


                             MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez

      Appellants Ronny Eugene Scott and Elizabeth Helen Scott appeal from the trial

court’s grant of a plea to the jurisdiction filed by appellees John C. Carpenter and wife,

Suzanee E. Carpenter and Joshua A. Carpenter. By two issues, appellants contend that
the trial court erred in granting appellees’ plea to the jurisdiction and the trial court abused

its discretion in awarding attorney’s fees to appellees. We reverse and remand. 1

                                       I.      BACKGROUND

       On March 15, 2016, appellants filed suit against appellees in the 249th District

Court, Johnson County, Texas for deceptive trade practices, fraud, statutory fraud,

negligent misrepresentation, fraudulent inducement, trespass, quiet title, violation of the

Texas Debt Collection Practices Act, breach of contract, and conspiracy. Appellants

alleged that appellees sold them a home without disclosing “that the foundation and

plumbing was faulty and in need of significant repairs.” Appellants accused appellees of

falsely representing that the property “was in good condition and had no known issues or

incumbrances” because “the foundation and plumbing were in dire need of repair, the roof

was in excess of 15 years old, and there existed a lien on the real property which [Joshua]

purportedly assumed.” Appellants further alleged that Joshua falsified the deed that he

filed with the county.

       Appellees filed a special appearance and plea to the jurisdiction contending that

the trial court lacked jurisdiction because appellants’ case was “barred by [a] prior Court

Order, and thus there is no justiciable controversy.”               Appellees also alleged that

appellants had “perpetrated FRAUD in the falsification of an Insurance Policy and

Declaration; and have forged the signatures of the [appellees] onto fictitious settlement

agreement. . . .”




       1 This case is before the Court on transfer from the Tenth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).


                                                  2
         According to the pleadings, appellants originally filed their cause against appellees

in the 413th District Court. During the pendency of the case in the 413th District Court,

Elizabeth filed several bankruptcies. On March 14, 2015, the 413th District Court entered

an order closing appellants’ case, which stayed the proceedings due to a petition filed in

the bankruptcy court. The order states, in pertinent part, “that the clerk of the Court shall

close this case without prejudice and remove it from the active docket” of the trial court

until the trial court received notice that the bankruptcy stay had been lifted and that the

trial court would then reinstate the case. The order specified that “the right to reinstate

this case without prejudice shall continue for thirty (30) days after the related bankruptcy

proceedings are concluded.” Relying on this order, appellees argued in their plea to the

jurisdiction that the trial court lacked jurisdiction because appellant’s cause in the 413th

had been dismissed with prejudice, which foreclosed the refiling of the case in the trial

court.

         Appellants responded to the plea to the jurisdiction claiming that “there is no order

of judgment that has finally disposed of the causes of actions alleged and the causes of

action alleged in this cause are not pending in a suit in any other court.” Appellants

explained that they attempted to reinstate the cause in the 413th District Court on

February 29, 2016 and on March 4, 2016, but the 413th District Court rejected both filings

because according to appellants, the judge “would not open the case.”

         The trial court held an evidentiary hearing on appellees’ plea to the jurisdiction.

The bulk of the evidence presented focused on whether the parties had engaged in any

fraudulent conduct such as falsifying documents. Both sides accused the other of such

shenanigans.      The trial court granted appellees’ plea to the jurisdiction stating that



                                               3
appellants’ cause in the 413th court had been dismissed with prejudice, which foreclosed

the refiling of the cause. This appeal followed.

                                    II.     STANDARD OF REVIEW

        The purpose of a plea to the jurisdiction is to “defeat a cause of action without

regard to whether the claims asserted have merit.” Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000). A challenge to the trial court’s subject matter jurisdiction

is a question of law that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 226 (Tex. 2004). We will, when necessary, consider relevant evidence

submitted by the parties to resolve the jurisdictional dispute. Id. at 227 (citing Bland Indep.

Sch. Dist., 34 S.W.3d at 555). However, we will consider only the evidence relevant to

the jurisdictional question. Bland Indep. Sch. Dist., 34 S.W.3d at 555. “[I]f the relevant

evidence is undisputed or fails to raise a fact question on the jurisdictional issues, the trial

court rules on the plea to the jurisdiction as a matter of law.” Miranda, 133 S.W.3d at 228.

                     III.     DISMISSAL OF CAUSE IN 413TH DISTRICT COURT

        By their first issue, appellants contend that the trial court erred by concluding that

the 413th District Court dismissed their cause with prejudice. Appellees counter that the

order states that appellants had thirty days to reinstate the case and that because

appellants failed to do so, the cause was dismissed with prejudice.

        The only question before us is whether the order closing the case in the 413th

District Court dismissed appellant’s cause with prejudice. 2 If it did, the trial court’s grant




        2  In this memorandum opinion, we do not need to address the parties’ claims that each side has
filed fraudulent documents with the trial court as that issue is not dispositive of the appeal. See TEX. R.
APP. P. 47.3. We have no opinion regarding whether either party has committed fraud in this case as that
issue is better suited for the finder of fact.


                                                    4
of appellees’ plea to the jurisdiction was proper because an action dismissed with

prejudice constitutes a final determination or an adjudication on the merits and bars the

party from refiling the case in another court. See Mossier v. Shields, 818 S.W.2d 752,

754 (Tex. 1991); see also Ritchey v. Vasquez, 986 S.W.2d 611, 612 (Tex. 1999).

       We first note that the 413th court’s order does not specifically state that appellants’

case was dismissed with prejudice. The order, which is entitled, “Order of Case Closed,”

specifically states “that the clerk of the Court shall close this case without prejudice and

remove it from the active docket” of the trial court until the trial court receives notice that

the bankruptcy stay has been lifted. (Emphasis added). Thus, clearly the 413th court

merely closed the case without prejudice, and it did not dismiss the case with prejudice

based on the above-cited language.

       Nonetheless, as we understand it, appellees argue that the order’s language

stating that “the right to reinstate this case without prejudice shall continue for thirty (30)

days after the related bankruptcy proceedings are concluded” shows the trial court’s intent

to dismiss the case with prejudice if appellants failed to file a motion to reinstate the case

within thirty days. First, we note that the order specifically states that appellants would

have the “right to reinstate this case without prejudice.” (Emphasis added). We interpret

this statement to mean that the trial court would reinstate the case if appellants filed a

motion to reinstate within thirty days of the conclusion of the bankruptcy proceedings.

And, as previously noted, appellants failed to do so. However, the order does not state

that if appellants failed to file a motion to reinstate the case within thirty days of the

conclusion of the bankruptcy proceedings, the case would be dismissed with prejudice.

Moreover, the record does not contain an order by the 413th District Court dismissing



                                              5
appellants’ case with prejudice. All that appears in the record is the order of case closing

and evidence presented by appellants that they filed a motion to reinstate the case, which

the 413th District Court refused to do.

        Appellees appear to argue that the above-quoted phrase implies that the 413th

District Court’s refusal to reinstate the case constitutes a dismissal with prejudice. We

cannot agree that if appellants failed to file their motion to reinstate within thirty days, the

order implicitly dismissed the case with prejudice because the 413th court could not have

properly dismissed the case with prejudice unless it had determined the merits of

appellants’ causes of action. 3 Mossler, 818 S.W.2d at 754 (“[I]t is well established that a

dismissal with prejudice functions as a final determination on the merits.”). Clearly the

413th District Court did not determine the merits of appellants’ causes of action as the

order states that the case was stayed due to the filing of a petition for bankruptcy and was

closed without prejudice. Accordingly, we conclude that, as a matter of law, the trial court

erred when it granted appellees’ plea to the jurisdiction on the basis that it lacked

jurisdiction because the 413th District Court dismissed appellants’ case with prejudice.

See Shanks v. Treadway, 110 S.W.3d 444, 447 (Tex. 2003) (“[I]f a judgment is

ambiguous—that is, subject to more than one reasonable interpretation—courts should

adopt the construction that correctly applies the law.”).                   We sustain appellants’ first

issue. 4

                                            III.    CONCLUSION


        3 Appellees do not cite and we have not found authority supporting a conclusion that an order of

case closing implicitly dismisses a case with prejudice when the trial court specifies that it will not reinstate
the case unless the motion to reinstate is filed within thirty days.
         4 Having sustained appellants’ first issue, we need not address appellants’ second issue as it is not

dispositive. See id.


                                                       6
      We reverse the trial court’s judgment and remand for further proceedings.


                                                     /s/ Rogelio Valdez
                                                     ROGELIO VALDEZ
                                                     Chief Justice

Delivered and filed the
31st day of May, 2018.




                                          7